 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

April 1, 2013

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreements – Standard Terms (the “Securities Purchase Agreements”),
dated as of January 16, 2009, between ECB Bancorp, Inc. (the “Acquired Company”)
and the United States Department of Treasury (“Investor”) and dated as of
January 9, 2009 between Crescent Financial Bancshares, Inc. (the “Acquiror
Company”) and the Investor. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Securities Purchase Agreements.

 

The American Recovery and Reinvestment Act of 2009, as it may be amended from
time to time (the “Act”), includes provisions relating to executive compensation
and other matters that may be inconsistent with the Securities Purchase
Agreements, the Warrants and the Certificates of Designation (the “Transaction
Documents”). Accordingly, Investor and the Acquiror Company desire to confirm
their understanding as follows:

 

1.          Notwithstanding anything in the Transaction Documents to the
contrary, in the event that the Act or any rules or regulations promulgated
thereunder are inconsistent with any of the terms of the Transaction Documents,
the Act and such rules and regulations shall control.

 

2.          For the avoidance of doubt (and without limiting the generality of
Paragraph 1):

 

(a)          the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 as implemented by the Interim Final Rule on TARP
Standards for Compensation and Corporate Governance, 31 C.F.R. Part 30, as
amended by the Act or otherwise from time to time (“EESA”), shall apply to the
Acquiror Company;

 

(b)          the waiver to be delivered by each of the Acquiror Company’s Senior
Executive Officers pursuant to Section 1.2(d)(v) of the Securities Purchase
Agreement shall, in addition, be delivered as promptly as practicable by any
current or future most highly compensated employees who are covered or affected
by any applicable rules or regulations under EESA;

 

(c)          the Acquiror Company’s chief executive officer and chief financial
officer shall provide the written certification of compliance by the Acquiror
Company with the requirements of Section 111 of EESA in the manner specified by
Section 111(b)(4) thereunder or in any rules or regulations under EESA,
including 31 C.F.R. § 30.15; and

 

 

 

 

(d)          the Acquiror Company shall be permitted to repay preferred shares,
and when such preferred shares are repaid, the Investor shall liquidate warrants
associated with such preferred shares, all in accordance with the Act and any
rules and regulations thereunder.

 

From and after the date hereof, each reference in the Securities Purchase
Agreements to “this Agreement” or “this Securities Purchase Agreement” or words
of like import shall mean and be a reference to the Agreements (as defined in
the Securities Purchase Agreements) as amended by this letter agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement, the Securities Purchase Agreements, the Post-Merger Side
Letter, the Warrant(s), the Certificate(s) of Designation and any other
documents executed by the parties at the Closing constitute the entire agreement
of the parties with respect to the subject matter hereof.

 

Nothing in this letter agreement shall be deemed an admission by Investor as to
the necessity of obtaining the consent of the Company in order to effect the
changes to the Transaction Documents contemplated by this letter agreement, nor
shall anything in this letter agreement be deemed to require Investor to obtain
the consent of any other TARP recipient (as defined in the Act) participating in
the Capital Purchase Program (the “CPP”) in order to effect changes to their
documentation under the CPP.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

[Remainder of this page intentionally left blank]

 

-2-

 

 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

  UNITED STATES DEPARTMENT OF   THE TREASURY       By: /s/ Timothy G. Massad    
Name: Timothy G. Massad     Title: Assistant Secretary for Financial    
          Stability





 

  Crescent Financial Bancshares, Inc.:       By: /s/ Scott Custer     Name:
Scott Custer     Title: CEO

 



Signature Page to Letter Agreement



 

 

 

